Title: To James Madison from William C. C. Claiborne, 28 May 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 28 May 1806, New Orleans. “I pray you to lay before the President of the United States, the inclosed letters from Messrs. Destréhan and Sauvé, resigning their Seats in the Legislative Council; together with copies of my answers thereto. Colonel Bellechasse had also written his letter of resignation—but has since been induced not to forward it.
                    “The services of an ancient Louisianian in the Legislature cannot with any certainty be calculated on. Few are disposed to make any sacrifice of private interest for the Public Good.”
                